PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_ORD_01_TL_00_FR.txt. 172

1937. COUR PERMANENTE DE JUSTICE INTERNATIONALE

Le 6 novembre.
Rôle général
n° 72.

Ordonnance rendue le 6 novembre 1937.

ANNÉE JUDICIAIRE 1937
AFFAIRE BORCHGRAVE

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-
Président ; le comte RosTworowskI, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. van Eystnca, MM. CHenc, Hupson, DE VIsscHER,
quges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

vu l’article 48 du Statut de la Cour,
vu les articles 38 et 62 du Règlement de la Cour,

rend l’ordonnance suivante :

Vu le compromis signé le 20 février 1937 entre le Gouverne-
ment belge et le Gouvernement espagnol, déposé et enregistré
au Greffe de la Cour le 5 mars 1937, en vertu duquel ces Gou-
vernements, considérant qu’une contestation s’est élevée entre
eux à propos de la mort du baron Jacques de Borchgrave, et
que les Parties sont tombées d'accord pour soumettre le diffé-
rend à la décision de la Cour, prient la Cour de dire si, étant
données les circonstances de fait et de droit concernant le cas,
la responsabilité du Gouvernement espagnol se trouve engagée ;

Vu l'ordonnance datée du rer avril 1937, par laquelle le Prési-
dent de la Cour — celle-ci ne siégeant pas — a fixé, confor-

18
173 A/B 72 (AFFAIRE BORCHGRAVE). — ORDONNANCE

mément aux propositions des Parties, les délais afférents au
dépôt des pièces de la procédure écrite ;

Vu les exceptions préliminaires soulevées le 29 juin 1937 par
le Gouvernement espagnol ;

Considérant qu'en conséquence de l'arrêt rendu en date de
ce jour sur lesdites exceptions il y a lieu, conformément à
l’article 62, alinéa 5, du Règlement, de fixer de nouveau les
délais pour la suite de l’instance,

La Cour

fixe comme il suit les délais pour le dépôt des pièces ulté-
rieures de la procédure écrite sur le fond :

pour le Contre-Mémoire du Gouvernement espagnol, le mardi
21 décembre 1937;

pour la Réplique du Gouvernement belge, le vendredi 4 février
1938 ;

pour la Duplique du Gouvernement espagnol, le lundi 21 mars
1938.

Fait au Palais de la Paix, à La Haye, le six novembre mil
neuf cent trente-sept, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement du Royaume de Belgique
et au Gouvernement de la République espagnole.

Le Président de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) J. Lopez OLIVAN.

19
